Case 1:20-cv-06105-CBA-VMS Document 10 Filed 03/29/21 Page 1 of 1 PagelD #: 39

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
JUS BROADCASTING CORPORATION,
20 Civ. 6105 (CBA) (VMS)
Plaintiff,
- against -
HARVINDER RIAR,
Defendant.
x

 

NOTICE OF SUGGESTION ON THE RECORD UNDER FED. R. CTV. P. 25
OF THE DEATH OF DEFENDANT HARVINDER RIAR

PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 25(a), counsel to
defendant Harvinder Riar advised counsel to plaintiff JUS Broadcasting Corp. that defendant
Harvinder Riar died on or about March 26, 2021.

Dated: New York, New York

March 29, 2021
PAUL BATISTA, P.C 7)

Paul Batista
Attorney for Plaintiff JUS Broadcasting Corp.
26 Broadway - Suite 1900
New York, NY 10004
(631) 377-0111
Batista007@aol.com

 

TO: HECTOR ROMAN
Attorney for Defendant Harvinder Riar
Law Office of Hector M. Roman, P.C.
37-18 73d Street, Suite 401
Jackson Heights, New Jory 11372
(718) 533-8444

CLERK OF THE COURT
